           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

ARRON MICHAEL LEWIS
ADC #151373                                                PLAINTIFF

v.                    No. 2:19-cv-102-DPM-ERE

DOUGLAS LOCKHART,
Area Supervisor, EARU, ADC                              DEFENDANT

                               ORDER
     1. In a motion for copies, Lewis says he never received some
recent papers in the case, including the partial recommendation. That
motion was filed in the Court's correspondence file and forwarded to
counsel pursuant to Magistrate Judge Ervin's 28 June 2021 Order,
Doc. 171. The Court directs appointed counsel-if he hasn't done so
already- to send Lewis copies of the recent filings in this case and a
copy of the docket sheet with this Order.
     2. The Court adopts Magistrate Judge Ervin's unopposed partial

recommendation, Doc. 164-1.    FED.   R. Crv. P. 72(b) (1983 addition to
advisory committee notes).       Motion for preliminary injunction,
Doc. 160, denied.
     So Ordered.

                                                I'
                                 D .P. Marshall Jr.
                                 United States District Judge
